Citation Nr: 1608810	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  07-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in at


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran had active service from March 1979 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009 and June 2013, the Veteran testified at hearings conducted before two different Veterans Law Judges (VLJ), respectively.  Transcripts of these hearings have been associated with the claims file.  In August 2015, the Board most recently remanded the Veteran's claim.

As noted in the previous remand, the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

During the Veteran's June 2013 Board hearing, he specifically waived his right to a third hearing and asked that his case be decided as soon as possible.  In August 2014, the Veteran requested that The American Legion be removed as his Power of Attorney (POA), and then appointed Penelope E. Gronbeck as his new POA.  Via a December 2014 letter from his attorney, the Veteran indicated that he wished for a third hearing in this matter.  In June 2015, the Board sent a clarification letter to the Veteran and his attorney to determine whether he indeed wished to have a third hearing.  That same month, the Veteran's attorney responded by indicated that they did request a third hearing before a VLJ via videoconference at the RO.  

The record also reflects that the Veteran's attorney made a Freedom of Information (FOIA) request for copies of the two October 2014 VA examination reports.  She made this request in December 2014 and repeated the request in June 2015.  However, shortly before receipt of her June 2015 letter, the RO sent the attorney copies of the Veteran's entire claims file-presumably including copies of the October 2014 VA examination reports.  Thus, it appears that the requested documents have been provided to the attorney.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the Introduction section above, the Veteran requested a third hearing before a VLJ via videoconference.  In the Board's August 2015 remand, it requested that the Veteran be scheduled for a videoconference hearing before a VLJ who has not previously taken testimony on the issue of entitlement to service connection for an acquired psychiatric disorder.  In an August 2015 deferred rating memorandum, the RO indicated that it could not locate the June 2013 Travel Board hearing referenced in the August 2015 Remand, and it could not identify which VLJ took testimony that day.  It does not appear that any additional action was taken to schedule the Veteran for the requested hearing.  The Board notes that the June 2013 hearing transcript is in Virtual VA, not VBMS, and it is labeled with the date of July 2013, and not the actual date of the hearing (June 2013).  

Therefore, the issue must once again be remanded to provide the requested hearing before a third VLJ.


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a VLJ who has not previously taken testimony on the issue of entitlement to service connection for an acquired psychiatric disorder.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	________________________________
	MICHAEL LANE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

